             Case 5:18-cv-00911-XR Document 63 Filed 05/28/21 Page 1 of 4




                             UNITED STATES DISTRICT
                           COURT WESTERN DISTRICT OF
                           TEXAS SAN ANTONIO DIVISION

SADIE HACKLER, on behalf of herself          §
and all others similarly situated,           §
                                             §
Plaintiff,                                   §
                                             §
V.                                           §          Case No. 5:18-CV-00911-XR
                                             §
TOLTECA ENTERPRISES, INC. d/b/a              §
PHOENIX RECOVERY GROUP,                      §
                                             §
Defendant.                                   §


                                      JUDGMENT


        On this date, the Court considered Plaintiff and Class Representative Sadie

Hackler’s Unopposed Motion to Enter Judgment (ECF # 62). After careful

consideration, the motion is GRANTED.

        On September 9, 2019, the Court certified this case to proceed as a class

action and appointed Sadie Hackler as class representative and Benjamin R.

Bingham and William C. Clanton as Class Counsel. (ECF # 36). On December 11,

2019, the Court granted to the class a partial summary judgment and adjudged

Defendant liable for each of the two FDCPA violations as asserted by Plaintiff. (ECF #

39). On February 11, 2021, the parties filed a stipulation of fact, stipulating that 1% of

Defendants net worth is $3,600. (ECF # 57). On April 28, 2021, the parties filed a

stipulation that the named plaintiff Sadie Hackler is entitled to an award of $1,000 in

statutory damages under the FDCPA and the certified class is entitled to a separate

award of $3,600 under the FDCPA. (ECF # 59).
         Case 5:18-cv-00911-XR Document 63 Filed 05/28/21 Page 2 of 4




        IT IS ACCORDINGLY ORDERED, ADJUDGED AND DECREED THAT:

        Sadie Hackler, as class representative and on behalf of the certified class,

 shall have and recover from Defendant Tolteca Enterprises, Inc. the amount of

 $3,600.00 and,

        Sadie Hackler shall for herself individually, have and recover from Defendant

 Tolteca Enterprises, Inc. the amount of $1,000.00 in statutory damages, and

       The individuals identified on the attached Exhibit 1 validly and timely chose to

opt-out of the certified class, and therefore are not bound by this Judgment, but all other

members of the certified class are bound by this Judgment.

       Class Counsel shall file their motion for an award of fees and expenses, if any,

in accordance with Local Rule CV-7.

        In satisfaction of the judgment for the certified class, Class Counsel are ordered

 to pay to the San Antonio office of Texas Rio Grande Legal Aid the first $3,600.00

 collected from Defendant, if, as, and when collected.

        It is SO ORDERED.

        Signed this 28th day of May 2021.




                                      XAVIER RODRIGUEZ
                                      UNITED STATES DISTRICT JUDGE
Case 5:18-cv-00911-XR Document 63 Filed 05/28/21 Page 3 of 4




      Exhibit 1
        Case 5:18-cv-00911-XR Document 63 Filed 05/28/21 Page 4 of 4




Class Members who decided to opt-out:


1.   Alex Farahani
2.   Amber Potter
3.   Andres Murph
4.   Christine Bentsen
5.   Debra Velasquez
6.   Jagat Mishra
7.   Jesse Olveda
8.   Mallory Beezley
9.   Maria Davila
10. Michelle Maxwell
11. Raquel Figueroa
12. Sahira Rivas
13. Srinivasa Rao
14. Srinivasa Tamballa
15. Paul Washington
16. Truquwelya Williams
